DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/17/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Rachael Lea Leventhal, on 3/24/2021.

The application has been amended as follows: 
1. (Currently Amended) A polarizing plate for a flexible display device, comprising: 
a polarizing layer having: 
a first stretching ratio in a first area; and 
a second stretching ratio in a second area; and 

wherein the second stretching ratio is greater than the first stretching ratio, 
wherein both the first and the second areas have a polarizing property, and
wherein the first area of the polarizing layer protrudes from two opposite surfaces relative to the second area.
3.    (Currently Amended) The polarizing plate of claim 2, wherein a ratio of the first thickness to the second thickness is greater than 1, and less than or equal to 2.3.
7.    (Canceled)

Reasons for allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Yaegashi US 2018/0173050, Nakamura US 2008/0137206, Matsuda US 2015/0153495 (at least figs.1 and 2 and para.40) and Lee US 2017/0045672 (figs.1-14) taken along or in combination, at least fails to disclose or suggest the claim limitations of “wherein the first area of the polarizing layer protrudes from two opposite surfaces relative to the second area” along with other claim limitations. Claims 2-6 are depended on claim 1 so they are allowable for the same reason.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIA X PAN/Primary Examiner, Art Unit 2871